DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because abstract contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 10 is objected to because of the following informalities: replace “wherein eight beams are arrangeable at any positions of a plane by inserting a plurality of the optical elements according to claim 1 or claim 2 having the phase differences of the integral multiple of n radians so as to have an individual direction of a pattern to each of the eight beams to individually change the directions of the respective output eight beams, and the optical circuit has a polarization separation function and a 90-degree hybrid function” with “wherein eight beams are arrangeable at any positions of a plane by inserting a plurality of the optical elements having the phase differences of the integral multiple of n radians so as to have an individual direction of a pattern to each of the eight beams to individually change the directions of the respective output eight beams, and the optical circuit has a polarization separation function and a 90-degree hybrid function”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As of claim 1, the limitation “an angle β of a slow-wave axis of the sub region with respect to the x-axis is indicated by β = (180×x1/D) degree + constant” is indefinite. The Examiner is unclear about how is the angle β of a slow-wave axis of the sub region relates to β = (180×x1/D) degree + constant. A review of Fig. 6 shows an angle β, but how does it translate to (180×x1/D) degree + constant and which “constant” the Applicant is referring to.
Claims 1, 3, 5-13 are rejected as being dependent on claim 1.
As of claim 2, the limitation “the waveplate has an axis direction as a curved line that matches a curved line y = (D/π)log(|cos(πx/D)|)+constant in a range of a discretization error” is indefinite. The Examiner is unclear about how is the waveplate has an axis direction as a curved line that matches a curved line y = (D/π) log (|cos(πx/D)|)+constant in a range of a discretization error.  A review of Fig. 6 shows a repeat of the formula y = (D/π) log (|cos (πx/D)|)+constant but does not clearly pointing out and distinctly claim the subject matter; also which “constant” and “discretization error” the Applicant are referring to.

Allowable Subject Matter
Claims 1-13 are allowed.
As of claim 1, the closest prior art Robbins et al. (US 20150125109 A1) teaches a waveguide near-eye display (NED) system 14 including a waveguide 123 and an image generation unit 120 optically coupled to the waveguide in a NED device 2. The near-eye display device 2 is in an eyeglasses form factor. Just a right side display system 14 and support components like housing 130, temple 102 and camera 113 are shown, but corresponding components may also be implemented for a left side display system. In order to show the components of the waveguide display system 14, a portion of a top frame section covering the components of the waveguide display system 14 is not depicted. Arrow 142 represents an optical axis of the waveguide display system 14. Eye space 140 approximates a location of a user's eye when the device 2 is worn. Robbins does not anticipate or render obvious, alone or in combination, a waveplate formed in an xy-plane in a three-dimensional space x, y, z, the waveplate having a phase difference θ, and θ not being an integral multiple of π radians, wherein a single strip-shaped region is disposed or a plurality of strip-shaped regions are repeated in an x-axis direction, and the region is parallel to a y-axis direction and has a width D, the region having the width D is divided into a plurality of strip-shaped sub regions parallel to the y-axis, an axis direction of the waveplate has: an angle with respect to the y-axis direction that changes step by step in a range of 0 degrees to 180 degrees in the region; and the angle with respect to the y-axis direction that is uniform in the sub region, an angle β of a slow-wave axis of the sub region with respect to the x-axis is 
Claims 1, 3, 5-13 are rejected as being dependent on claim 1.
As of claim 2, the closest prior art Robbins et al. (US 20150125109 A1) teaches a waveguide near-eye display (NED) system 14 including a waveguide 123 and an image generation unit 120 optically coupled to the waveguide in a NED device 2. The near-eye display device 2 is in an eyeglasses form factor. Just a right side display system 14 and support components like housing 130, temple 102 and camera 113 are shown, but corresponding components may also be implemented for a left side display system. In order to show the components of the waveguide display system 14, a portion of a top frame section covering the components of the waveguide display system 14 is not depicted. Arrow 142 represents an optical axis of the waveguide display system 14. Eye space 140 approximates a location of a user's eye when the device 2 is worn. Robbins does not anticipate or render obvious, alone or in combination, a waveplate formed in an xy-plane in a three-dimensional space x, y, z, the waveplate having a phase difference θ, and θ not being an integral multiple of π radians, wherein a single strip-shaped region is disposed or a plurality of strip-shaped regions are repeated in an 
Claim 4 is rejected as being dependent on claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Jamali et al. (US 20200081252 A1) teaches a near eye display (NED) having an electronic display configured to output image light. Further, the NED includes an eye tracking module and multiple optical elements that are combined to form an optical system to allow for changes in position of one or both eyes of a user of the NED. Various types of such optical elements, which may have optical states that are switchable, may be used to steer a light beam toward the user's eye. A direction of the steering may be based on eye tracking information measured by the eye tracking module;
- Prior Art Ma et al. (US 20200033713 A1) teaches systems and methods for active depth sensing. An example device includes a light projector. The light projector includes 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882